Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
This office action is in response to the amended listing of claims filed on January 12, 2020.  Amended claim 1 and new claims 2-20 are currently pending. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,903,757. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are substantially similar in their claimed approach to providing proactive information technology infrastructure management by utilizing load profiles.  The table below illustrates these similarities by comparing an independent claim of the present application against one from the patent. 

Present Application
Claim 1
Patent 8,903,757
Claim 1
A method, comprising: generating load profiles and infrastructure behavior profiles for a plurality of layers of an application; 
 A computer implemented method of analyzing load responsive behavior of infrastructure components in an electronic environment for proactive management of said infrastructure components, comprising the steps of:
collecting transaction data on a plurality of transactions comprising a single application from each of a plurality of layers of deployment of said application in said electronic environment, wherein each layer of said application comprises applicable hardware and software infrastructure components;
identifying load patterns from said collected transaction data for generating load profiles for each of said application layers;…
…identifying infrastructure behavior patterns from said collected infrastructure behavior data for generating behavior profiles for each of said application layers…
correlating load profiles with behavior profiles generated for adjacent layers of the application to create a load responsive behavior model that models behavior of infrastructure components of the application for different loads on the application; 
… correlating load profiles generated for various application layers with behavior profiles generated for adjacent application layers to create a load responsive behavior model that predicts behavior of the hardware and software infrastructure components for different load patterns; and…
and determining infrastructure behaviors for different load conditions using the load responsive behavior model.
computing an optimal load condition for a particular behavior of the hardware and software infrastructure components using the load responsive behavior model.


While both sets of claims generate load profiles, generate behavior profiles and correlate load profiles with behavior profiles for adjacent application layers to create a responsive behavior model, the patented claim does not explicitly cite the presently claimed determining infrastructure behaviors for different load conditions using the load responsive behavior model. However, the patented claim does recite computing optimal load condition for a particular behavior of the hardware and software infrastructure components using the load responsive behavior model. So the patented claim does use the load responsive behavior model (as the present claim does) to compute for particular component behavior. This particular component behavior computation of the patented claim is deemed substantially similar to the presently claimed infrastructure behavior determination. As such, it would have been obvious to one skilled in the art, at the time of the filing, to have used computing to determine infrastructure behavior since the computing is how a determination is made in a network computing environment.
Likewise, claims 2-20 of the present application are also being rejected for being substantially similar to the patented claims 2-16. 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 10,437,696. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are substantially similar in their claimed approach to providing proactive information technology infrastructure management by utilizing load profiles.  The table below illustrates these similarities by comparing an independent claim of the present application against one from the patent. 

Present Application
Claim 1
Patent 8,903,757
Claim 19
A method, comprising: generating load profiles and infrastructure behavior profiles for a plurality of layers of an application; 
 A method, comprising: collecting transaction data on a plurality of transactions comprising an application from each of a plurality of layers of deployment of the application, wherein each layer of the application comprises applicable hardware and software infrastructure components; identifying load patterns from the collected transaction data for generating load profiles for each of the plurality of layers of deployment of the application;
…identifying behavior patterns from the collected infrastructure behavior data for generating behavior profiles for each of the plurality of layers of deployment of the application;…
correlating load profiles with behavior profiles generated for adjacent layers of the application to create a load responsive behavior model that models behavior of infrastructure components of the application for different loads on the application; 
correlating load profiles generated for the plurality of layers of deployment of the application with behavior profiles generated for adjacent layers comprising the plurality of layers of deployment of the application to create a load responsive behavior model that models behavior of the hardware and software infrastructure components for different loads on the application; 
and determining infrastructure behaviors for different load conditions using the load responsive behavior model.
determining effects of modifications made to the hardware and software infrastructure components on infrastructure behavior under given load conditions using the load responsive behavior model.


While both sets of claims generate load profiles, generate behavior profiles and correlate load profiles with behavior profiles for adjacent application layers to create a responsive behavior model, the patented claim does not explicitly cite the presently claimed determining infrastructure behaviors for different load conditions using the load responsive behavior model. 
However, the patented claim does recite determining effects of modifications made to the hardware and software infrastructure components on infrastructure behavior under given load conditions using the load responsive behavior model. That is, the patented claim does use the load responsive behavior model (as the present claim does) to determine the effects of modifying infrastructure components on infrastructure behavior. So the patented claim determines infrastructure behavior (as the present claim does) for infrastructure component modifications, instead of for different load conditions, as presently claimed.  However, to one skilled in the art, it is obvious that modifying infrastructure components is a way to vary load conditions. For instance, by modifying infrastructure components by decreasing components, the load condition is varied by increasing load. As such, it would have been obvious to one skilled in the art, at the time of the filing, to have implemented different load conditions by modifying infrastructure components.
Likewise, claims 2-20 of the present application are also being rejected for being substantially similar to the patented claims 1-18 and 20-54. 


Claim Interpretation
Based p. 6, paragraph 20 of applicant’s filed specifications, a “layer” refers to each of multiple conceptually stacked modules of hardware, software, or a combination thereof.  So, application layers can be fairly interpreted as synonyms of application hardware, application software, and/or application modules (like instructions, functions, operations, etc.).  As such, stacked software/application instructions, such as those taught by Sen, are a fair interpretation of the claimed adjacent application layers since an application module generally is a sub-portion of software such as an instruction, and stacking instructions is one approach to adjacently placing instructions. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hardwick et al (US PGPub No: 2008/0262822) in view of Sen et al (US PGPub No: 2008/0168425), hereafter referred to as Hardwick and Sen, respectively.

With regards to claims 1, 19, and 20, Hardwick teaches through Sen, a method, comprising: generating load profiles (Hardwick teaches generating a workload (load profile); see paragraph 8, Hardwick) and infrastructure behavior profiles (Hardwick teaches the workload being generated based on a usage profile (behavior profile); see paragraph 8, Hardwick. It is implicit the usage/behavior profile is created if it is being used) for a plurality of layers of an application (Hardwick teaches application layer operations (see paragraphs 37 and 102 and Figure 12, Hardwick) however Hardwick does not explicitly teach a plurality of layers of an application. See Sen below for layers of an application); 
correlating load profiles with behavior profiles generated for adjacent layers of the application (See Sen below for adjacent layers of the application) to create a load responsive behavior model that models behavior of infrastructure components of the application for different loads on the application (see below); and determining infrastructure behaviors for different load conditions using the load responsive behavior model (Hardwick teaches resource models can be trained using historical data and then used to simulate various hypothetical scenarios such as hardware and/or workload scaling; see paragraph 25, Hardwick. Hardwick further teaches correlations between workloads and resources being used to customize the model; see paragraph 58, Hardwick).
While Hardwick teaches an approach to modeling network resource usage by sampling/testing varying resource requirements, and also teaches application layer operations, Hardwick does not explicitly cite the claimed adjacent layers of an application. In the same field of endeavor, Sen also teaches an approach to modeling and simulating a resource such as an application/resource; see abstract, Sen. In particular, Sen explains how software applications are tested in stack-based computing environments; see abstract and paragraph 4, Sen. In stack-based environments, separate instructions are logically sandwiched (i.e. adjacent layers of the application) and then run in order to simulate application performance; see paragraphs 6 and 16, Sen. Simulating test environments, including services/components in a stack, allows for testing that would otherwise be too difficult, impractical or expensive to reproduce; see paragraph 40, Sen. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Sen with those of Hardwick, to simulate tests with less expense and greater ease. 

With regards to claim 2, Hardwick teaches through Sen, the method wherein correlating load profiles with behavior profiles generated for adjacent layers of the application comprises correlating across a pair of adjacent layers comprising a lower layer and an upper layer to determine how the lower layer responds to load exerted by the upper layer (Sen explains how a first set of instructions is set up above a position while a second set of instructions is set up below a position, creating a sandwich. The test simulation is then run through this sandwich to determine results such as stress, load, and performance; see paragraph5-6, Sen. Simulating test environments, including services/components in a stack, allows for testing that would otherwise be too difficult, impractical or expensive to reproduce; see paragraph 40, Sen. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Sen with those of Hardwick, to simulate tests with less expense and greater ease).  

With regards to claim 3, Hardwick teaches through Sen, the method further comprising determining load conditions for different infrastructure behaviors using the load responsive behavior model (See usage profile used as input for resource model  to generate a workload; see paragraphs 108-109, Hardwick).  

With regards to claim 4, Hardwick teaches through Sen, the method further comprising determining effects of modifications made to application infrastructure components using the load responsive behavior model (See modify one/more operations/functional dependencies to customize resource model instance; see paragraphs 39 and 41, Hardwick).  

With regards to claim 5, Hardwick teaches through Sen, the method further comprising determining modifications to application infrastructure components to achieve a predefined infrastructure behavior under given load conditions (Hardwick teaches predicted accuracy based on the same workload; see paragraphs 73-74, Hardwick).  

With regards to claim 6, Hardwick teaches through Sen, the method further comprising comparing a current load responsive behavior with a predicted behavior predicted by the load responsive behavior model (Hardwick teaches using predicted tolerance limits and assessing deviations; see paragraphs 74 and 77, Hardwick).  

With regards to claim 7, Hardwick teaches through Sen, the method further comprising detecting deviations of a current load responsive behavior from a predicted behavior predicted by the load responsive behavior model (Hardwick teaches predicted accuracy based on the same workload; see paragraphs 73-74, Hardwick.  The predictions can be compared to assess deviations for the workload that are tolerable; see paragraphs 77, 92, and 98, Hardwick).  

With regards to claim 8, Hardwick teaches through Sen, the method further comprising reporting detected deviations that exceed a threshold (see alert when failure of model and also assessing fi model deviates from measured observations; see paragraph 77, Hardwick).  

With regards to claim 9, Hardwick teaches through Sen, the method further comprising diagnosing erroneous or unexpected behavior of application infrastructure components based on detected deviations (Hardwick teaches configuration changes or re-initiating the model or capacity when the model is invalid; see paragraph 77, Hardwick).  

With regards to claim 10, Hardwick teaches through Sen, the method further comprising reporting trends in load profiles and behavior profiles (see trending techniques; see paragraphs 24-25, Hardwick).  

With regards to claim 11, Hardwick teaches through Sen, the method further comprising displaying a distribution of load profiles and behavior profiles (Simulation results are presented; see paragraph 41, Hardwick).

With regards to claim 12, Hardwick teaches through Sen, the method further comprising optimizing the load responsive behavior model (Hardwick teaches use of resource scaling to increase/decrease parameters to improve latency; see paragraph 105, Hardwick).  

With regards to claim 13, Hardwick teaches through Sen, the method wherein the load responsive behavior model is Application Serial No. 16/539,969Attorney Docket No. APPNPOO1C23optimized using regression analysis (See response utilization linearly responding to operation rates given operation types in a model; see paragraph 89, Hardwick).  

With regards to claim 14, Hardwick teaches through Sen, the method wherein load profiles comprise representative descriptions of loads on the application (See workload characterization parameters see paragraph 44, Hardwick).  

With regards to claim 15, Hardwick teaches through Sen, the method wherein behavior profiles comprise representative descriptions of infrastructure behaviors in response to load exerted on application infrastructure components (see usage profile and generation of workload; see paragraph 109, Hardwick).  

With regards to claim 16, Hardwick teaches through Sen, the method wherein application infrastructure components comprise hardware and software components (Hardwick explains the models analyze hardware and/or software; see paragraph 25-26, Hardwick).  

With regards to claim 17, Hardwick teaches through Sen, the method wherein different loads on the application are generated by application transactions (Hardwick supports workload scaling; see paragraph 25, Hardwick).  

With regards to claim 18, Hardwick teaches through Sen, the method wherein application capacity is planned using the load responsive behavior model (Hardwick teaches capacity being used to manage hardware and/or software modeling; see paragraph 29, Hardwick).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455